Citation Nr: 0208215	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  94-27 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1971.  
The record also reflects that the veteran served in the 
Republic of Vietnam.

The Board of Veterans' Appeals (Board) initially notes that 
it previously remanded this matter in December 1999 to give 
the regional office (RO) an opportunity to review newly 
submitted evidence from the veteran and to enable the RO to 
make additional efforts to obtain certain documents and 
records.  The Board finds that this action was accomplished 
to the extent possible and that this matter is now ready for 
appellate consideration.  


FINDING OF FACT

There is no diagnosis of PTSD and neither PTSD nor any other 
acquired psychiatric disorder has been related by competent 
medical evidence to active service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first finds that the issue on appeal has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the record reflects that the veteran has been 
furnished with a comprehensive Department of Veterans Affairs 
(VA) PTSD examination that addressed the issues of whether 
the veteran had PTSD and the etiology of the veteran's 
current psychiatric disability.  In addition, pursuant to the 
Board's remand of December 1999, the RO made further efforts 
to obtain additional service and VA records, and while it 
continued to be unsuccessful in obtaining the veteran's 
service medical records, it did obtain and consider the 
veteran's DD Form 214 and additional post-service VA 
outpatient records.  With respect to the lack of service 
medical records, the Board further notes that as entitlement 
to service connection for PTSD will ultimately turn on the 
lack of a current diagnosis of PTSD, there would not be a 
reasonable possibility that the service medical records would 
substantiate this aspect of the veteran's claim.  The Board 
also observes that the record does not reflect that either 
the veteran or his representative contend that there was an 
in-service diagnosis of any currently diagnosed psychiatric 
disability.

With respect to PTSD, there is no diagnosis of this disorder 
in any medical record contained within the claims folder.  In 
addition, June 1999 VA PTSD examination concluded that the 
veteran's symptoms did not meet the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  Under 38 C.F.R. 
§ 3.304(f) (2001), one of the elements required to establish 
service connection for PTSD is medical evidence diagnosing 
the condition in accordance with DSM-IV.  Consequently, since 
there is no such diagnosis, entitlement to service connection 
for PTSD is not warranted.

As for the issue of entitlement to service connection for any 
other current psychiatric disability, the Board does 
recognize that the record contains various additional 
diagnoses such as schizophrenia in 1994 and 1995, depression 
in April 1998, depressive disorder, not otherwise specified, 
between 1995 and 1999, and anxiety disorder, not otherwise 
specified, and mood disorder due to medical condition in 
November 1999.  The Board further recognizes that under 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001), service 
connection may be established for a disability resulting from 
disease or injury aggravated by active service, and that the 
June 1999 VA PTSD examiner also provided a diagnosis of mood 
disorder due to a general medical condition and anxiety 
disorder.  

However, the Board finds that it is clear that the veteran's 
current mood disorder was specifically related by the June 
1999 VA examiner to the veteran's general medical condition 
and not to service.  In addition, the examiner commented that 
the veteran's symptoms of depression and anxiety also 
appeared to coincide with the onset of his nonpsychiatric 
medical problems.  

Thus, the Board finds that while the record does reflect 
current diagnoses of mood and anxiety disorders, these 
disorders were specifically related to the veteran's general 
medical condition and the record reflects no competent 
medical opinion to the contrary.  In addition, the Board 
notes that as a lay person, the veteran is unable to say 
whether any psychiatric disability, including PTSD, is 
related to his active military service.  Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).

Accordingly, based on the above, the Board finds that a 
preponderance of the evidence is against entitlement to 
service connection for a psychiatric disorder, including 
PTSD.


ORDER

The claim for service connection for a psychiatric disorder, 
including PTSD, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

